        Case 6:19-cv-00388-ADA Document 19-1 Filed 08/19/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


FRESHUB, INC., a Delaware Corporation, and
FRESHUB, LTD., an Israeli Limited Liability Com-
pany,

                      Plaintiffs,
                                                        Case No. 6:19-cv-00388-ADA
       v.

AMAZON.COM, INC., a Delaware Corporation,
AMAZON DIGITAL SERVICES, LLC, a Delaware
Limited Liability Company, PRIME NOW, LLC,
a Delaware Limited Liability Company, and
WHOLE FOODS MARKET, INC., a Texas Corpo-
ration,
                     Defendants.


               [PROPOSED] ORDER GRANTING MOTION TO DISMISS

       Before the Court is Defendants’ motion to dismiss for failure to allege infringement of a

patentable claim. Having fully considered the motion, the submissions related thereto, and the

arguments of counsel, the Court holds that the claims of asserted U.S. Patent Nos. 9,908,153,

10,213,810, 10,232,408, and 10,239,094 are directed to patent-ineligible subject matter and are

therefore invalid under 35 U.S.C. § 101. Accordingly, Plaintiffs fail to state a claim against De-

fendants.

       Therefore, IT IS HEREBY ORDERED that Defendants’ motion to dismiss is

GRANTED and Plaintiffs’ complaint is DISMISSED WITH PREJUDICE in its entirety.

       SO ORDERED.

       SIGNED this             day of                       , 2019.


                                             ALAN D ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE
